Electronically Filed
                                                     Supreme Court
                                                     SCPW-12-0000014
                                                     12-JAN-2012
                                                     12:52 PM



                       NO. SCPW-12-0000014


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                   DR. ORLY TAITZ, Petitioner,


                               vs.


     THE HONORABLE RHONDA A. NISHIMURA, JUDGE OF THE CIRCUIT

    COURT OF THE FIRST CIRCUIT, STATE OF HAWAI'I, Respondent.


                       ORIGINAL PROCEEDING


                              ORDER

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Upon consideration of petitioner Dr. Orly Taitz's

petition for a writ of mandamus, it appears that petitioner fails

to demonstrate an entitlement to mandamus relief.   See Kema v.

Gaddis, 91 Hawai'i 200, 204, 982 P.2d 334, 338 (1999) (A writ of

mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action.   Such writs are not

intended to supersede the legal discretionary authority of the

lower courts, nor are they intended to serve as legal remedies in

lieu of normal appellate procedures. ).   Accordingly,
          IT IS HEREBY ORDERED that the petition for a writ of


mandamus is denied.

          DATED: Honolulu, Hawai'i, January 12, 2012.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ James E. Duffy, Jr.

                              /s/ Sabrina S. McKenna




                                2